ORDER

The petitioner seeks review of a decision of the Board of Immigration Appeals that affirmed the denial of her application for special rule cancellation of removal under the Nicaraguan and Central American Relief Act of 1997. She has now received approval of a petition for an alien relative filed on her behalf by her spouse. In view of this approval, the petitioner states that she no longer wishes to purse this appeal. She moves for a remand of this matter to the Board with instructions that the Board remand to the immigration judge to allow her to seek an adjustment of status No response to the motion has been filed.
Upon consideration, matter is REMANDED to the Board of Immigration Appeals, which is instructed to remand to the immigration judge to allow the petitioner to seek an adjustment of status.